

116 HR 5506 IH: Rural Telehealth Access Task Force Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5506IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Pence (for himself and Ms. Craig) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Rural Telehealth Access Task Force to determine how to address barriers to the adoption of telehealth technology and access to broadband internet access service in rural areas, and for other purposes.1.Short titleThis Act may be cited as the Rural Telehealth Access Task Force Act.2.Rural telehealth access task force(a)EstablishmentNot later than 90 days after the date of the enactment of this section, the Commission shall establish a task force to be known as the Rural Telehealth Access Task Force (in this section referred to as the Task Force).(b)MembershipThe Task Force shall be composed of the following:(1)The Assistant Secretary of Commerce for Communications and Information.(2)The Secretary of Agriculture.(3)The Secretary of Health and Human Services.(4)The Chairperson of the Federal Communications Commission.(5)The Secretary of Veterans Affairs.(c)ChairpersonThe Chairperson of the Federal Communications Commission shall serve as the Chairperson of the Task Force.(d)DutiesThe Task Force shall carry out the following duties:(1)Identify barriers and opportunities to telehealth service in rural areas.(2)Identify barriers to, and opportunities for, utilization of telehealth services in rural areas.(3)Identify opportunities for coordination among covered agencies and across high-cost programs to prevent duplication of effort or overbuilding of existing or planned broadband internet access service projects.(4)Evaluate the adoption and usage rates of telehealth services in rural areas.(5)Evaluate how expanded access to telehealth services can address health disparities in rural patients.(6)Determine how to expand access to broadband internet access service for telehealth services in rural areas, including—(A)rural health systems; and(B)internet service providers.(7)Develop recommendations on how to use current high cost broadband resources to expand access to telehealth services in rural areas.(e)Information sharingThe covered agencies shall share information with the Task Force on existing or planned broadband internet access service projects that may be useful in carrying out the duties of the Task Force in subsection (c).(f)ReportNot later than 18 months after the date of enactment of this section, the Commission shall submit to Congress a report that—(1)details the findings and recommendations of the Task Force; and(2)includes an identification of other telehealth issues or recommendations that the Task Forces determines is appropriate.(g)DefinitionsIn this section:(1)broadband internet access serviceThe term broadband internet access service has the meaning give such term in section 8.1(b) of title 47, Code of Federal Regulations.(2)CommissionThe term Commission means the Federal Communications Commission.(3)Covered agencyThe term covered agency means—(A)the Commission;(B)the Department of Agriculture;(C)the Department of Health and Human Services; and(D)the National Telecommunications and Information Administration.(4)High-cost programThe term high-cost program includes the following:(A)Subpart D of title 47, Code of Federal Regulations (commonly known as Universal Service Support for High Cost Areas).(B)Subpart J of title 47, Code of Federal Regulations (commonly known as the Remote Areas Fund).(C)Subpart K of title 47, Code of Federal Regulations (commonly known as the Interstate Common Line Support Mechanism for Rate-of-Return Carriers).(D)Subpart L of title 47, Code of Federal Regulations (commonly known as the Mobility Fund).(E)Subpart M of title 47, Code of Federal Regulations (commonly known as the High Cost Loop Support for Rate-of-Return Carriers).(F)The connected care pilot program (85 Fed. Reg. 19896).(G)Section 1734 of title 7, Code of Federal Regulations (commonly known as the Distance Learning and Telemedicine Grant Program).(H)The COVID–19 telehealth program (86 Fed. Reg. 8356).(I)Section 902 of the Consolidated Appropriations Act, 2021 (Public Law 116–133).(J)Section 905(c) of the Consolidated Appropriations Act, 2021 (Public Law 116–133).(5)Rural; rural areaThe terms rural and rural area mean any area other than a city or town that has a population greater than 50,000 inhabitants.